DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 21 is previously or currently cancelled. Claims 1-20 are pending, of which all pending claims are rejected. 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “To change the gear level of a storage device based on the error level”
Appropriate correction is required

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amaki et el. (US 2020/0293228 A1) in view of Zeng et al. (US 2019/0348143) (hereinafter Amaki-Zeng).
Regarding claim 1, Amaki teaches, a storage system comprising: a memory device (Amaki: ‘the non-volatile memory 20 is a non-volatile memory which stores data in a non-volatile manner [0035] & [Fig.1, block 20]) including a first region including a single-level cell and a second region different from the first region (Amaki: ‘single level cell (SLC), multi-level cell (MLC), quad-level cell (QLC)’ [0070-71]); and 
a storage controller (Amaki: ‘the memory system 1 includes a non-volatile memory 20, memory controller 10’ [0033] & [Fig. 1 block 10]) configured to, read data from the first region at a first gear level of a plurality of gear levels (Amaki: ‘reading data with an examination read command’ [0073-74, 0022-25]), determine an error level of the read data (Amaki: ‘ECC unit 13 detects level of error from read data’ [0075-77, 0052, 0054]) and a state of the memory device (Amaki: ‘determining a state of the memory device by wear information analysis result’ [0136]), and change the first gear level to a second gear level of the plurality of gear levels based on the determined error level of the read data and the determined state of the memory device (Amaki: ‘selects a read speed based on the state information or the wear information analysis results’ [0136]).  
Amaki does not explicitly disclose, .. based on the determined error level of the read data and the determined state of the memory device.
However, Zeng teaches in an analogous art, ‘plurality of prediction models are stored and used; multiple items are used to model prediction model and the items of the state parameters are not restricted’ [0044] …. the control circuit 301 of the solid state storage device comprises an error correction (ECC) circuit 304 and a prediction model storage circuit 306. The ECC unit 304 is used for correcting the error bits of the read data. Moreover, plural prediction models are stored in the prediction model storage circuit 306. A method of establishing and using the prediction models will be described as follows. [0045] After the solid state storage device 30 leaves the factory, if the memory cell array 109 of the non-volatile memory 105 has been read, programmed and erased many times, the performance of the memory cells will be gradually deteriorated. Since the storing states of the memory cells are erroneously judged, the control circuit 301 has to enter the read retry process. [0046] For various conditions of the memory cell array 109 of the non-volatile memory 105, the manufacturer of the solid state storage device 30 collects plural state parameters of all blocks in the memory cell array 109 before the solid state storage device 30 leaves the factory. Moreover, the state parameters are contained in an information table of the non-volatile memory 105 as a database. According to the contents of the information table, the manufacturer acquires plural prediction models. For example, the state parameters include a program count, an erase count, a program time, an erase time, an error bit number, an ambient temperature, a read count, a histogram parameter and a read voltage interval of the corresponding block. The histogram parameter indicates the number of memory cells between two read voltages. The read voltage interval indicates the difference between two read voltages. Moreover, while the information table of the non-volatile memory 105 is established, the decoding process corresponding to each block is used as the state parameter by the control circuit 301. [0047] FIG. 5A is an example of the information table of the non-volatile memory according to an embodiment of the present invention. In FIG. 5A, the state parameters contain the program time (Pt), the erase time (Et), the error bit number (Eb), the read count (Rc) and the decoding process (Dp). It is noted that the items of the state parameters are not restricted. In some embodiments, the state parameters may further contain the program count, the erase count, the ambient temperature, the read count, the histogram parameter and the read voltage interval (See also Figs. 4-8 and corresponding descriptions).
. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Amaki’s teachings of ‘plurality of read methods’ with Zeng’s teaching of ‘prediction model storage circuit’ to provide a method where prediction models are recorded in the solid state storage device. After the solid state storage device leaves the factory, the prediction model is dynamically adjusted according to the current state parameter and the prediction models. Consequently, the non-volatile memory of the solid state storage device has the lower read retry rate and the higher read speed.

Regarding claim 2, Amaki-Zeng teaches, the storage system of claim 1, wherein the second region comprises at least one of a multi-level cell, a triple-level cell, a quad-level cell, or any combinations thereof (Amaki: ‘single level cell (SLC), multi-level cell (MLC), quad-level cell (QLC)’ [0070-71]).   

Regarding claim 3, Amaki-Zeng teaches, the storage system of claim 1, wherein the second gear level has a lower read speed than the first gear level (Amaki: ‘various read speeds and comparative time requirements are shown in table’ [Fig.5]).   

Regarding claim 4, Amaki-Zeng teaches, the storage system of claim 1, wherein the second gear level has a higher read speed than the first gear level (Amaki: ‘various read speeds and comparative time requirements are shown in table’ [Fig.5]). 

Regarding claim 5, Amaki-Zeng teaches, the storage system of claim 1, wherein the storage controller comprises a mapping table, the mapping table configured to store a plurality of predicted conditions corresponding to the plurality of gear levels (Amaki: ‘table of plurality of read methods with different read speed’ [Fig.5]). 

Regarding claim 6, Amaki-Zeng teaches, the storage system of claim 5, wherein the plurality of predicted conditions comprise at least one of an error level in the read data, a data retention period, a temperature of the memory device, an endurance cycle, data read intensity, a unique chip characteristic, or any combinations thereof (Amaki: ‘prediction conditions include retention characteristics, temperature stress etc.’ [0028-31, 0040, 0062, 0149]). 

Regarding claim 7, Amaki-Zeng teaches, the storage system of claim 5, wherein the storage controller is further configured to: identify a predicted condition from the plurality of predicted conditions based on the determined error level in the read data and the determined state of the memory device (Zeng: ‘plurality of prediction models are stored and used; multiple items are used to model prediction model’ [0047]); and select a gear level corresponding to the identified predicted condition as the second gear level (Amaki: ‘selects a read speed based on the state information or the wear information analysis results’ [0136]).  

Regarding claim 8, Amaki-Zeng teaches, the storage system of claim 5, wherein the plurality of predicted conditions of the mapping table are set based on operating conditions of the memory device, usage patterns of the memory device, and reliability values of the read data.  

Regarding claim 9, Amaki teaches, an operating method of a storage controller, comprising: reading data from a memory device using a first gear level of a plurality of gear levels; determining an error level of the read data (Amaki: ‘ECC unit 13 detects level of error from read data’ [0075-77, 0052, 0054])  and a state of the memory device (Amaki: ‘determining a state of the memory device by wear information analysis result’ [0136]); and dynamically setting a read speed of the memory device to a second gear level of the plurality of gear levels based on the determined error level of the read data and the state of the memory device (Amaki: ‘selects a read speed based on the state information or the wear information analysis results’ [0136])  

Regarding claim 10, Amaki-Zeng teaches, the operating method of claim 9, wherein the second gear level has a higher read speed than the first gear level (Amaki: ‘various read speeds and comparative time requirements are shown in table’ [Fig.5]).  

Regarding claim 11, Amaki-Zeng teaches, the operating method of claim 9, wherein the second gear level has a lower read speed than the first gear level (Amaki: ‘various read speeds and comparative time requirements are shown in table’ [Fig.5]).   

Regarding claim 12, Amaki-Zeng teaches, the operating method of claim 9, wherein the storage controller comprises a mapping table including a plurality of predicted conditions corresponding to the plurality of gear levels (Amaki: ‘table of plurality of read methods with different read speed’ [Fig.5]).  

Regarding claim 13, Amaki-Zeng teaches, the operating method of claim 9, wherein a plurality of predicted conditions comprise at least one of an error level in the read data, a data retention period, a temperature of the memory device, an endurance cycle, data read intensity, a unique chip characteristic, or any combinations thereof (Amaki: ‘prediction conditions include retention characteristics, temperature stress etc.’ [0028-31, 0040, 0062, 0149]).  

Regarding claim 14, Amaki-Zeng teaches, the operating method of claim 13, wherein the plurality of predicted conditions are conditions for selecting the plurality of gear levels; and the plurality of predicted conditions are set based on operating conditions of the memory device, usage patterns of the memory device, and reliability values of the read data (Zeng: ‘predicted conditions are set based on the various factors’ [0044-0047]).  

Regarding claim 15, Amaki-Zeng teaches, the operating method of claim 9, wherein the data read at the first gear level or the second gear level is data stored in a single-level cell area of the memory device (Amaki: ‘single level cell (SLC), multi-level cell (MLC), quad-level cell (QLC)’ [0070-71])

Regarding claim 16, Amaki teaches, a storage system comprising: a memory device storing data (Amaki: ‘the non-volatile memory 20 is a non-volatile memory which stores data in a non-volatile manner [0035] & [Fig.1, block 20]); and a storage controller (Amaki: ‘the memory system 1 includes a non-volatile memory 20, memory controller 10’ [0033] & [Fig. 1 block 10]) including an error correction code (ECC) engine (Amaki: ‘ECC unit 13’ [0041, 0052] & [Fig.1, block 13]) and a read controller (Amaki: ‘read/write controller or control unit 11’ [0043-44, 0037] & [Fig.1, block 11]), the ECC engine is configured to detect level of errors included in data read from the memory device (Amaki: ‘ECC unit 13 detects level of error from read data’ [0075-77, 0052, 0054]), and the read controller (Amaki: ‘read/write controller or control unit 11’ [0043-44, 0037] & [Fig.1, block 11]) is configured to, determine a state of the memory device (Amaki: ‘determining a state of the memory device by wear information analysis result’ [0136]), and dynamically set a read speed of the memory device to a first gear level from among a plurality of gear levels  based on the detected level of errors by the ECC engine and the determined state of the memory device (Amaki: ‘selects a read speed based on the state information or the wear information analysis results’ [0136]).  
Amaki does not explicitly disclose, ..based on the error level and the determined state of the memory device.
However, Zeng teaches in an analogous art, ‘plurality of prediction models are stored and used; multiple items are used to model prediction model and the items of the state parameters are not restricted’ [0044] …. the control circuit 301 of the solid state storage device comprises an error correction (ECC) circuit 304 and a prediction model storage circuit 306. The ECC unit 304 is used for correcting the error bits of the read data. Moreover, plural prediction models are stored in the prediction model storage circuit 306. A method of establishing and using the prediction models will be described as follows. [0045] After the solid state storage device 30 leaves the factory, if the memory cell array 109 of the non-volatile memory 105 has been read, programmed and erased many times, the performance of the memory cells will be gradually deteriorated. Since the storing states of the memory cells are erroneously judged, the control circuit 301 has to enter the read retry process. [0046] For various conditions of the memory cell array 109 of the non-volatile memory 105, the manufacturer of the solid state storage device 30 collects plural state parameters of all blocks in the memory cell array 109 before the solid state storage device 30 leaves the factory. Moreover, the state parameters are contained in an information table of the non-volatile memory 105 as a database. According to the contents of the information table, the manufacturer acquires plural prediction models. For example, the state parameters include a program count, an erase count, a program time, an erase time, an error bit number, an ambient temperature, a read count, a histogram parameter and a read voltage interval of the corresponding block. The histogram parameter indicates the number of memory cells between two read voltages. The read voltage interval indicates the difference between two read voltages. Moreover, while the information table of the non-volatile memory 105 is established, the decoding process corresponding to each block is used as the state parameter by the control circuit 301.
[0047] FIG. 5A is an example of the information table of the non-volatile memory according to an embodiment of the present invention. In FIG. 5A, the state parameters contain the program time (Pt), the erase time (Et), the error bit number (Eb), the read count (Rc) and the decoding process (Dp). It is noted that the items of the state parameters are not restricted. In some embodiments, the state parameters may further contain the program count, the erase count, the ambient temperature, the read count, the histogram parameter and the read voltage interval (See also Figs. 4-8 and corresponding descriptions).
. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Amaki’s teachings of ‘plurality of read methods’ with Zeng’s teaching of ‘prediction model storage circuit’ to provide a method where prediction models are recorded in the solid state storage device. After the solid state storage device leaves the factory, the prediction model is dynamically adjusted according to the current state parameter and the prediction models. Consequently, the non-volatile memory of the solid state storage device has the lower read retry rate and the higher read speed.

Regarding claim 17, Amaki-Zeng teaches, the storage system device of claim 16, wherein the memory device comprises, a first region including a single-level cell, and a second region which is a remaining region of the memory device excluding the first region; and the read controller is further configured to read data read using the first gear level from the first region (Amaki: ‘single level cell (SLC), multi-level cell (MLC), quad-level cell (QLC)’ [0070-71]).  

Regarding claim 18, Amaki-Zeng teaches, the storage system device of claim 16, wherein the storage controller comprises a mapping table, the mapping table configured to store a plurality of predicted conditions corresponding to the plurality of gear levels (Amaki: ‘plurality of read methods’ [Fig.5]).  

Regarding claim 19, Amaki-Zeng teaches, the storage system device of claim 16, wherein the storage controller is further configured to: identify a predicted condition from a plurality of predicted conditions based on a number of detected errors in the data and the determined state of the memory device (Zeng: ‘plurality of prediction models are stored and used; multiple items are used to model prediction model’ [0047]); and select a second gear level corresponding to the identified predicted condition (Amaki: ‘selects a read speed based on the state information or the wear information analysis results’ [0136])..  

Regarding claim 20, Amaki-Zeng teaches, the storage system of claim 19, wherein, in response to the first gear level being a lowest gear level of the memory device, the storage controller is further configured to maintain a read speed at the lowest gear level (Amaki: ‘different characteristics/conditions for read speed levels’ [Fig.5] & [0078-92]).  

Citation of Pertinent Prior Art
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.


Conclusion
The following prior arts made of record, listed on form PTO-892, and not relied upon, if any, are considered pertinent to applicant's disclosure:
Yang (US 2019/0265888 A1) teaches A storage system and method for performing high-speed read and write operations. In general, these embodiments discuss ways for performing a fast read in response to determining that the fast read will probably not have a negative impact on performance due to error correction and performing a fast write in response to determining that a storage system criterion is satisfied.
.Shi et al. (US 2018/0357013 A1) teaches a method for accessing a flash memory device. After receiving a write request for an address, a flash memory controller obtains an indicator of the address, where the indicator indicates a last access type of the address, which might be a write operation or a read operation. When determining the indicator indicates a write operation, which means the access type for the address is normally write operation, to save time, the flash memory controller perform a fast-write operation on the address, when the indicator indicates a read operation, which means there might be plenty of read operations on the address, to facilitate future read operation, the controller performs a slow-write operation on the address..


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ENAMUL MD KABIR whose telephone number is (571)270-7256.  The examiner can normally be reached on 10:00-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ENAMUL M KABIR/
Examiner, Art Unit 2112

/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112